 



Exhibit 10.113
EXECUTION VERSION
SECURITY AGREEMENT
     SECURITY AGREEMENT (this “Agreement”) dated as of March 3, 2008 between Lam
Research Corporation, a Delaware corporation (“Debtor”), and ABN AMRO Bank N.V.,
individually and in its capacity as Administrative Agent for the Lenders under
the Credit Agreement referred to below (“Secured Party”).
W I T N E S S T H:
     WHEREAS, pursuant to that certain Credit Agreement dated as of the date
hereof by and among Debtor, Secured Party and the Lenders signatory thereto
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
Lenders have agreed to make term loans (the “Loans”) to Debtor;
     WHEREAS, in order to induce Secured Party and Lenders to enter into the
Credit Agreement and other Loan Documents and to induce Lenders to make the
Loans as provided for in the Credit Agreement, Debtor has agreed to grant a
continuing Lien on the Collateral (as hereinafter defined) to secure the
Obligations;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Defined Terms.
     (a) All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement. All other terms contained in
this Agreement, unless the context indicates otherwise, have the meanings
provided for by the UCC to the extent the same are used or defined therein.
     2. The Security. Debtor hereby assigns and grants to Secured Party a
security interest in the following described property now or hereafter owned by
Debtor (“Collateral”):
     (a) All accounts, contract rights, chattel paper, instruments, letter of
credit rights, payment intangibles and general intangibles, including all
amounts due to Debtor from a factor; rights to payment of money from Secured
Party under any Swap Contract; and all returned or repossessed goods which, on
sale or lease, resulted in an account or chattel paper.
     (b) All inventory, including all materials, work in process and finished
goods.
     (c) All machinery, furniture, fixtures and other equipment of every type.
     (d) All instruments, notes, chattel paper and documents of every type, and
all liens, security agreements, leases and other contracts securing or otherwise
relating to the foregoing.

 



--------------------------------------------------------------------------------



 



     (e) All general intangibles, but excluding, (i) all patents, and all
unpatented or unpatentable inventions; (ii) all trademarks, service marks, and
trade names; (iii) all copyrights and literary rights; (iv) all mask works of
semiconductor chip products; (v) all trade secrets, proprietary information,
customer lists, manufacturing, engineering and production plans, drawings,
specifications, processes and systems; (vi) any other IP Rights; and (vii) all
licenses to any of the foregoing except as set forth in Section 7(j). The
Collateral shall include all good will connected with or symbolized by any of
such general intangibles; all contract rights, documents, applications,
licenses, materials and other matters related to such general intangibles; all
tangible property embodying or incorporating any such general intangibles; all
chattel paper and instruments relating to such general intangibles.
     (f) All negotiable and nonnegotiable documents of title covering any
Collateral.
     (g) All accessions, attachments and other additions to the Collateral, and
all tools, parts and equipment used in connection with the Collateral.
     (h) All substitutes or replacements for any Collateral, all cash or
non-cash proceeds, product, rents and profits of any Collateral, all income,
benefits and property receivable on account of the Collateral, all rights under
warranties and insurance contracts, letters of credit, guaranties or other
supporting obligations covering the Collateral, and any causes of action
relating to the Collateral.
     (i) All books and records pertaining to any Collateral, including but not
limited to any computer-readable memory and any computer hardware or software
necessary to process such memory (“Books and Records”).
     3. Secured Obligations. The Collateral secures all Secured Obligations.
     4. Debtor’s Covenants. Debtor represents, covenants and warrants that
unless compliance is waived by Secured Party in writing:
     (a) Debtor will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands; and keep accurate Books and Records.
     (b) Debtor’s chief executive office is located in the state specified on
the signature page hereof. In addition, Debtor is incorporated in or organized
under the laws of the state specified on such signature page. Debtor shall give
Secured Party at least thirty (30) days notice before changing its chief
executive office or state of incorporation or organization. Debtor will notify
Secured Party in writing prior to any change in the location of any Collateral,
including the Books and Records.
     (c) Debtor will notify Secured Party in writing prior to any change in
Debtor’s name, identity or business structure.
     (d) Unless otherwise agreed, Debtor has not granted and will not grant any
security interest in any of the Collateral except to Secured Party, and will
keep the Collateral free of all liens, claims, security interests and
encumbrances of any kind or nature except the security interest of Secured
Party.

-2-



--------------------------------------------------------------------------------



 



     (e) Debtor will promptly notify Secured Party in writing of any event which
materially adversely affects the value of the Collateral, the ability of Debtor
or Secured Party to dispose of the Collateral, or the rights and remedies of
Secured Party in relation thereto, including, but not limited to, the levy of
any legal process against any Collateral and the adoption of any marketing
order, arrangement or procedure affecting the Collateral, whether governmental
or otherwise.
     (f) Debtor shall pay all costs necessary to preserve, defend, enforce and
collect the Collateral, including but not limited to taxes, assessments,
insurance premiums, repairs, rent, storage costs and expenses of sales, and any
costs to perfect Secured Party’s security interest (collectively, the
“Collateral Costs”). Without waiving Debtor’s default for failure to make any
such payment, Secured Party at its option may pay any such Collateral Costs, and
discharge encumbrances on the Collateral, and such Collateral Costs payments
shall be a part of the Secured Obligations and bear interest at the rate set out
in the Secured Obligations. Debtor agrees to reimburse Secured Party on demand
for any Collateral Costs so incurred.
     (g) Until Secured Party exercises its rights to make collection, Debtor
will diligently collect all Collateral.
     (h) If any Collateral is or becomes the subject of any registration
certificate, certificate of deposit or negotiable document of title, including
any warehouse receipt or bill of lading, Debtor shall immediately deliver such
document to Secured Party, together with any necessary endorsements.
     (i) Debtor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except with the prior written consent of Secured
Party; provided, however, that Debtor may dispose of Collateral to the extent
permitted by Section 7.05 of the Credit Agreement.
     (j) Debtor will maintain and keep in force insurance covering the
Collateral against fire and extended coverages, to the extent that any
Collateral is of a type which can be so insured. Such insurance shall require
losses to be paid on a replacement cost basis, be issued by insurance companies
acceptable to Secured Party and include a loss payable endorsement in favor of
Secured Party in a form acceptable to Secured Party. Upon the request of Secured
Party, Debtor will deliver to the bank a copy of each insurance policy, or, if
permitted by Secured Party, a certificate of insurance listing all insurance in
force.
     (k) Debtor will not attach any Collateral to any real property or fixture
in a manner which might cause such Collateral to become a part thereof unless
Debtor first obtains the written consent of any owner, holder of any lien on the
real property or fixture, or other person having an interest in such property to
the removal by Secured Party of the Collateral from such real property or
fixture. Such written consent shall be in form and substance acceptable to
Secured Party and shall provide that Secured Party has no liability to such
owner, holder of any lien, or any other person.
     5. Additional Optional Requirements. Debtor agrees that Secured Party may
at its option at any time, whether or not Debtor is in default (except as
otherwise noted):

-3-



--------------------------------------------------------------------------------



 



     (a) Require Debtor to deliver to Secured Party (i) copies of or extracts
from the Books and Records, and (ii) information on any contracts or other
matters affecting the Collateral.
     (b) Subject to Section 6.10 of the Credit Agreement, examine the
Collateral, including the Books and Records, and make copies of or extracts from
the Books and Records, and for such purposes enter at any reasonable time upon
the property where any Collateral or any Books and Records are located.
     (c) Require Debtor to deliver to Secured Party any instruments, chattel
paper or letters of credit which are part of the Collateral, and to assign to
Secured Party the proceeds of any such letters of credit.
     (d) Following and during the continuation of any Event of Default, notify
any account debtors or any other persons of Secured Party’s interest in the
Collateral.
     6. Defaults. Any one or more of the following shall be a default hereunder:
     (a) An Event of Default has occurred under the Credit Agreement.
     (b) Secured Party fails to have an enforceable first lien (except for any
prior liens to which Secured Party has consented in writing) on or security
interest in the Collateral.
     (c) Any involuntary lien of any kind or character attaches to any
Collateral, except for liens for taxes not yet due or otherwise permitted under
the Credit Agreement.
     7. Secured Party’s Remedies After an Event of Default. In the event of any
Event of Default, Secured Party may do any one or more of the following:
     (a) Declare any Secured Obligations immediately due and payable, without
notice or demand.
     (b) Enforce the security interest given hereunder pursuant to the UCC and
any other applicable law.
     (c) Require Debtor to obtain Secured Party’s prior written consent to any
sale, lease, agreement to sell or lease, or other disposition of any Collateral
consisting of inventory except in the ordinary course of business at a fair
market price.
     (d) Require Debtor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to Secured Party in kind.
     (e) Require Debtor to direct all account debtors to forward all payments
and proceeds of the Collateral to a post office box under Secured Party’s
exclusive control.
     (f) Require Debtor to assemble the Collateral, including the Books and
Records, and make them available to Secured Party at a place designated by
Secured Party.

-4-



--------------------------------------------------------------------------------



 



     (g) Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of Debtor’s equipment, if Secured Party deems such use necessary or advisable in
order to take possession of, hold, preserve, process, assemble, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral.
     (h) Demand and collect any payments on and proceeds of the Collateral. In
connection therewith Debtor irrevocably authorizes Secured Party to endorse or
sign Debtor’s name on all checks, drafts, collections, receipts and other
documents, and to take possession of and open the mail addressed to Debtor and
remove therefrom any payments and proceeds of the Collateral.
     (i) Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to Debtor.
     (j) Use or transfer any of Debtor’s rights and interests in any
Intellectual Property now owned or hereafter acquired by Debtor, if Secured
Party deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral. Debtor agrees that any such use or transfer shall be without any
additional consideration to Debtor, but subject to all terms, conditions and
limitations, if any, applicable thereto. As used in this section, “Intellectual
Property” includes, but is not limited to, all trade secrets, computer software,
service marks, trademarks, trade names, trade styles, copyrights, patents,
applications for any of the foregoing, customer lists, working drawings,
instructional manuals, and rights in processes for technical manufacturing,
packaging and labeling, in which Debtor has any right or interest, whether by
ownership, license, contract or otherwise.
     (k) Have a receiver appointed by any court of competent jurisdiction to
take possession of the Collateral. Debtor hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.
     (l) Take such measures as Secured Party may deem necessary or advisable to
take possession of, hold, preserve, process, assemble, insure, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and Debtor hereby irrevocably constitutes and appoints Secured Party
as Debtor’s attorney-in-fact to perform all acts and execute all documents in
connection therewith.
     (m) Without notice or demand to Debtor, set off and apply against any and
all of the Secured Obligations any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness, at any time held or
owing by Secured Party or any of Secured Party’s agents or affiliates to or for
the credit of the account of Debtor or any guarantor or endorser of Debtor’s
Secured Obligations.
     (n) Exercise any other remedies available to Secured Party at law or in
equity.
     (o) Secured Party will give the Debtor, on a substantially concurrent
basis, a copy of any notice to a third party with regard to collection of, or
other steps to realize on, the Collateral.

-5-



--------------------------------------------------------------------------------



 



With respect to the bailee letter dated as of the date hereof from Debtor to
Menlo Logistics Inc., the Secured Party may send to Menlo Logistics Inc. the
second notice referred to therein no earlier than five (5) days after delivery
of the first notice referred to therein.
     8. MISCELLANEOUS.
     (a) Any waiver, express or implied, of any provision hereunder and any
delay or failure by Secured Party to enforce any provision shall not preclude
Secured Party from enforcing any such provision thereafter.
     (b) Debtor shall, at the request of Secured Party (and on a basis
consistent with the Credit Agreement), execute such other agreements, documents,
instruments, or financing statements in connection with this Agreement as
Secured Party may reasonably deem necessary.
     (c) All notes, security agreements, subordination agreements and other
documents executed by Debtor or furnished to Secured Party in connection with
this Agreement must be in form and substance satisfactory to Secured Party.
     (d) This Agreement shall be governed by and construed according to the laws
of the State of California, to the jurisdiction of which the parties hereto
submit.
     (e) All rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies otherwise provided by law. Any single or
partial exercise of any right or remedy shall not preclude the further exercise
thereof or the exercise of any other right or remedy.
     (f) All terms not defined herein are used as set forth in the UCC.
     (g) In the event of any action by Secured Party to enforce this Agreement
or to protect the security interest of Secured Party in the Collateral, or to
take possession of, hold, preserve, process, assemble, insure, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, Debtor agrees to pay immediately the costs and expenses thereof,
together with reasonable attorney’s fees and allocated costs for in-house legal
services to the extent permitted by law.
     (h) In the event Secured Party seeks to take possession of any or all of
the Collateral by judicial process, Debtor hereby irrevocably waives any bonds
and any surety or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action.
     (i) This Agreement shall constitute a continuing agreement, applying to all
future as well as existing transactions, whether or not of the character
contemplated at the date of this Agreement, and if all transactions between
Secured Party and Debtor shall be closed at any time, shall be equally
applicable to any new transactions thereafter.
     (j) Secured Party’s rights hereunder shall inure to the benefit of its
successors and assigns. In the event of any assignment or transfer by Secured
Party of any of the Secured Obligations or the Collateral, Secured Party
thereafter shall be fully discharged from any

-6-



--------------------------------------------------------------------------------



 



responsibility with respect to the Collateral so assigned or transferred, but
Secured Party shall retain all rights and powers hereby given with respect to
any of the Secured Obligations or the Collateral not so assigned or transferred.
All representations, warranties and agreements of Debtor if more than one are
joint and several and all shall be binding upon the personal representatives,
heirs, successors and assigns of Debtor.
     9. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this Security Agreement by
their duly authorized officer(s) as of the date and year first above written,
intending to be legally bound.

            ABN AMRO BANK N.V., individually and as
Administrative Agent
      By:   /s/ Sarabelle Hitchner       Name:  Sarabelle Hitchner      Title:  
Senior Vice President              By:   /s/ Kathryn Schutz       Name:  
Kathryn Schutz      Title:  Assistant Vice President     

            LAM RESEARCH CORPORATION
      By:   /s/ Roch LeBlanc       Name:   Roch LeBlanc      Title:   Treasurer 
            Address:       4650 Cushing Parkway      Fremont, CA 94538     

Debtor’s Location (chief executive office):
4650 Cushing Parkway
Fremont, CA 94538
Debtor’s state of incorporation:

Delaware
[Signature Page to Security Agreement (Lam)]

 